  


 HR 2620 ENR: To amend the United States Cotton Futures Act to exclude certain cotton futures contracts from coverage under such Act.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2620 
 
AN ACT 
To amend the United States Cotton Futures Act to exclude certain cotton futures contracts from coverage under such Act. 
 
 
1.Excluding certain cotton futures contracts from coverage under United States Cotton Futures Act 
(a)In generalSubsection (c)(1) of the United States Cotton Futures Act (7 U.S.C. 15B(c)(1)) is amended— (1)by striking except that any cotton futures contract and inserting the following: 
except that— (A)any cotton futures contract;  
(2)in subparagraph (A) (as designated by paragraph (1)), by striking the period at the end and inserting ; and; and  (3)by adding at the end the following new subparagraph: 
 
(B)any cotton futures contract that permits tender of cotton grown outside of the United States is excluded from the coverage of this paragraph and section to the extent that the cotton grown outside of the United States is tendered for delivery under the cotton futures contract.. (b)ApplicationThe amendments made by subsection (a) shall apply with respect to cotton futures contracts entered into on or after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
